20-11254-jlg        Doc 2369        Filed 05/19/21 Entered 05/19/21 09:41:56                      Main Document
                                                 Pg 1 of 4



Andrew K. Glenn
Shai Schmidt
Rich Ramirez
GLENN AGRE BERGMAN & FUENTES LLP
55 Hudson Yards
20th Floor
New York, New York 10001
Telephone: (212) 358-5600

Counsel to the Ad Hoc Committee of Shareholders

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     ) Chapter 11
    In re:                                           )
                                                     ) Case No. 20-11254 (JLG)
    LATAM Airlines Group S.A., et al.,1              )
                                                     ) Jointly Administered
                            Debtors.                 )
                                                     )

             NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES

             PLEASE TAKE NOTICE that Glenn Agre Bergman & Fuentes LLP hereby appears in

the above-captioned Chapter 11 Cases pursuant to Section 1109(b) of title 11 of the United States

Code (the “Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure



1
         The Debtors filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11
Cases”), along with the last four digits of each Debtor’s U.S. or local tax identification number (as applicable), are:
LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte Aéreo S.A. (XX-XXXXXXX);
Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K); LATAM Travel Chile II S.A.
(XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea
Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (XX-XXXXXXX); LATAM Finance
Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX);
Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo
Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance
Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú
S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (N/A); Holdco Colombia II SpA (XX-XXXXXXX); Holdco Colombia I SpA
(XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas
Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (XX-XXXXXXX); Piquero
Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A. (XX-XXXXXXX); Aerolinhas Brasileiras S.A. (98-
0177579); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda.
(N/A); Holdco I. S.A. (XX-XXXXXXX) and Multiplus Corredora de Seguros Ltda. (N/A). For the purpose of these
Chapter 11 Cases, the service address for the Debtors is: 6500 NW 22nd Street Miami, FL 33131.

                                                          1
20-11254-jlg    Doc 2369      Filed 05/19/21 Entered 05/19/21 09:41:56              Main Document
                                           Pg 2 of 4



(the “Bankruptcy Rules”), as counsel to funds managed by Milestone Vimba Fund L.P., Patrick

Conlin, K-Bar Holdings, LLC, Kevin Barnes, and Adam Gui (as may be reconstituted from time

to time, the “Ad Hoc Committee of Shareholders”), and requests, pursuant to Sections 342 and

1109(b) of the Bankruptcy Code and Bankruptcy Rules 2002, 9007, and 9010, that all notices

given or required to be given in this case and all papers served or required to be served in this case

be given to and served upon the undersigned at the following office address, telephone number

and e-mail addresses:

                        Andrew K. Glenn
                        Shai Schmidt
                        Rich Ramirez
                        GLENN AGRE BERGMAN & FUENTES LLP
                        55 Hudson Yards
                        20th Floor
                        New York, New York 10001
                        Telephone: (212) 358-5600
                        E-mail: aglenn@glennagre.com
                                sschmidt@glennagre.com
                                rramirez@glennage.com

       PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of any

application, motion, petition, pleading, request, complaint, demand, memorandum, affidavit,

declaration, presentment, order to show cause, disclosure statement and plan of reorganization,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

courier service, hand-delivery, telephone, facsimile transmission, electronically or otherwise,

which affect the Debtors or property of the Debtors.




                                                  2
20-11254-jlg    Doc 2369       Filed 05/19/21 Entered 05/19/21 09:41:56            Main Document
                                            Pg 3 of 4



       PLEASE TAKE FURTHER NOTICE that demand is also made that the above-

referenced attorneys be added to the Notice List for notice of all contested matters, adversary

proceedings, and other proceedings in these Chapter 11 Cases.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of Documents shall not be deemed to be a waiver of the rights of the Ad Hoc Committee

of Shareholders: (i) to have final orders in non-core matters entered only after de novo review by

a District Court Judge; (ii) to trial by jury in any proceeding so triable in this case or any case,

controversy, or proceeding related to this case; (iii) to have the District Court withdraw the

reference in any matter subject to mandatory or discretionary withdrawal; (iv) to any other rights,

claims, actions, setoffs, or recoupments to which the Ad Hoc Committee of Shareholders is or may

be entitled, in law or in equity, all of which rights, claims, actions, setoffs, and recoupments the

Ad Hoc Committee of Shareholders expressly reserves; or (v) to any and all defenses or objections

the Ad Hoc Committee of Shareholders may have to any claims asserted against it in these cases

including, without limitation, any defense based on insufficient service of process, jurisdiction

(including personal jurisdiction), or capacity to be sued. The undersigned certifies that the parties

listed in the first paragraph are admitted to practice before this Court.




                                                  3
20-11254-jlg   Doc 2369   Filed 05/19/21 Entered 05/19/21 09:41:56     Main Document
                                       Pg 4 of 4



Dated: May 19, 2021                     By: /s/ Andrew K. Glenn
       New York, New York               Andrew K. Glenn
                                        Shai Schmidt
                                        Rich Ramirez
                                        GLENN AGRE BERGMAN & FUENTES
                                        LLP
                                        55 Hudson Yards
                                        20th Floor
                                        New York, New York 10001
                                        Telephone: (212) 358-5600
                                        E-mail: aglenn@glennagre.com
                                                sschmidt@glennagre.com
                                                rramirez@glennage.com

                                        Counsel to the Ad Hoc Committee of Shareholders




                                         4
